IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. PD-1276-07



                            TOMMY G. LASTER, Appellant

                                              v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SECOND COURT OF APPEALS
                            TARRANT COUNTY

       K EASLER, J., delivered the opinion of the Court in which K ELLER, P.J., M EYERS,
W OMACK, AND H ERVEY, JJ., joined. C OCHRAN, J., filed a dissenting opinion in which
P RICE, J OHNSON, AND H OLCOMB, JJ., joined.

                                       OPINION

       Tommy G. Laster appealed his conviction, claiming that the evidence was legally and

factually insufficient. When reviewing the legal sufficiency of the evidence, the Forth Worth

Court of Appeals stated that circumstantial evidence of intent is reviewed less rigorously than

other elements of an offense.1 This statement is incorrect. We, however, uphold Laster’s



       1
           Laster v. State, 229 S.W.3d 788, 791 (Tex. App.—Fort Worth 2007).
                                                                                 LASTER—2

conviction because the evidence is legally and factually sufficient.

                                       I. Background

       After buying eggs for their mother at a convenience store on January 30, 2005, B.T.,

who was eight, and her brother, who was ten, began to walk home. While walking on the

sidewalk, B.T. pushed a bicycle, and her brother walked beside her. The children saw a man,

carrying a closed umbrella, walking toward them. To allow the man to pass, the children

leaned against a fence next to the sidewalk. Instead of passing by, the man grabbed B.T.’s

arm. The man then put his arm around B.T.’s waist and tried to pull her away. B.T. let go

of the bicycle and yelled for help. Her brother grabbed her hand, and a tug of war over B.T.

ensued. The man abruptly let go of B.T. when a driver honked the car’s horn. The man then

continued to walk down the sidewalk toward the store. The children ran home and told their

mother that a man tried to take B.T.

       B.T.’s mother reported the incident to the police. Later that day, B.T.’s mother saw

a man walking down the street. The man, Tommy G. Laster, looked like the man that B.T.

had described to the police. B.T.’s mother called the police and continued to follow Laster.

The police arrived and arrested Laster based, in part, on the children identifying him as the

man who grabbed and pulled B.T. After the police arrested Laster, he gave a written

statement describing what happened:

       While [the children] were coming toward me, the voices in my head started
       telling me that I would be better off dead. As I got closer to the kids and I was
       watching them, the voices in my head told me to grab the little girl. The voices
       were telling me to “Get her, get her.” I grabbed her using my right arm around
                                                                                  LASTER—3

       her waist. I saw her long hair and the side of her face. I also saw the little boy
       next to her. That is when I realized that I needed to let go of her because she
       was a little girl and I knew how that would look to the cars going by. I was
       thinking to myself, ‘Did I actually grab her in the broad daylight with all of
       this traffic[?] I must be nuts.’ She looked at me. She looked scared and wide
       eyed. I let her go and hurried my pace to get to the store . . . .

       Laster was charged with injury to a child and attempted aggravated kidnapping. The

jury convicted him of both counts, and the trial judge sentenced Laster to twenty years’

confinement for injuring a child and forty years’ confinement for attempting to kidnap B.T.

       On appeal to the Forth Worth Court of Appeals, Laster challenged only his conviction

for attempted aggravated kidnapping.2 He alleged that the evidence was legally and factually

insufficient to prove that he had the intent to abduct B.T.3 To prove that Laster had the intent

to abduct B.T., the State had to show that Laster specifically intended to secrete or hold B.T.

“in a place where [s]he [was] not likely to be found; or us[ed] or threaten[ed] to use deadly

force.” 4 The court of appeals agreed with Laster that there was no evidence that he attempted

to use deadly force.5 But the court of appeals affirmed Laster’s conviction, holding that the

evidence was legally and factually sufficient to prove that Laster had the intent to hold or

secrete B.T. in a place where she was unlikely to be found.6 Deferring to the jury’s finding,


       2
           Id. at 791 n.1.
       3
           Id. at 793.
       4
           T EX. P ENAL C ODE A NN. § 20.01(2) (Vernon 2003).
       5
           Laster, 229 S.W.3d at 793.
       6
           Id. at 793-95.
                                                                                LASTER—4

the court rejected Laster’s argument that grabbing B.T. in a public place showed that he did

not intend to take her anywhere.7 Rather, the court held that the “very brazenness and public

nature of [Laster’s] actions” could lead a reasonable jury to infer that Laster did intend to

take B.T.8 The jury was also free to reject Laster’s argument that his confession showed his

intent only to grab B.T.9 In the court’s view, the jury could have reasonably inferred that

Laster tried to isolate B.T. from her brother and abandoned his plan only when he realized

the risk of being caught.10

       In dissent, Justice Dauphinot concluded that there was no evidence of Laster’s intent

to take B.T.11 She said that there were other reasonable explanations for why Laster grabbed

B.T.12 For example, he wanted to steal her bicycle or sexually abuse her on the sidewalk.13

Given these other explanations, Justice Dauphinot criticized the majority for holding that a

reasonable factfinder could infer that Laster intended to hold or secrete B.T. in a place that

she was unlikely to be found.

       Laster filed a petition for discretionary review, contending that the court of appeals


       7
            Id. at 793.
       8
            Id. at 794.
       9
            Id. at 793.
       10
            Id.
       11
            Id. at 795 (Dauphinot, J., dissenting).
       12
            Id. (Dauphinot, J., dissenting).
       13
            Id. (Dauphinot, J., dissenting).
                                                                                   LASTER—5

applied an incorrect standard of review by affording too much deference to the jury’s fact

determination when evaluating the circumstantial evidence of intent. Laster also asked us

to adopt Justice Dauphinot’s view that the evidence was legally and factually insufficient to

support his conviction. We granted review and now affirm the court of appeals’s judgment.

                            II. Sufficiency Standards of Review

A. Legal Sufficiency

       The Due Process Clause to the United States Constitution requires that a criminal

conviction be supported by a rational trier of fact’s findings that the accused is guilty of every

essential element of a crime beyond a reasonable doubt.14 This due process guarantee is

safeguarded when a court reviews the legal sufficiency of the evidence.15 During such a

review, an appellate court must not usurp the role of the factfinder.16 Appellate courts are

ill-equipped to weigh the evidence; unlike the factfinder—who can observe facial

expressions and hear voice inflections first-hand—an appellate court is limited to the cold

record.17 Our role on appeal is restricted to guarding against the rare occurrence when a

factfinder does not act rationally,18 and we have final jurisdiction to review the legal




       14
            Jackson v. Virginia, 443 U.S. 307, 316 (1979).
       15
            Id. at 319.
       16
            Moreno v. State, 755 S.W.2d 866, 867 (1988).
       17
            Id.
       18
            Jackson, 443 U.S. at 317.
                                                                                  LASTER—6

sufficiency of the evidence.19 When conducting a legal sufficiency review, a court must ask

whether “any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt”—not whether “it believes that the evidence at the trial

established guilt beyond a reasonable doubt.”20 In doing so, we assess all of the evidence “in

the light most favorable to the prosecution.” 21 We have said that this same standard applies

equally to circumstantial and direct evidence.22 After giving proper deference to the

factfinder’s role, we will uphold the verdict unless a rational factfinder must have had

reasonable doubt as to any essential element.23

B. Factual Sufficiency

       A verdict must also be supported by factually sufficient evidence. But unlike a legal

sufficiency review, which is a federal due process requirement, a factual sufficiency review

is a creature of state law.24 On direct appeal, a court must begin its factual sufficiency review

with the assumption that the evidence is legally sufficient under Jackson.25 Evidence that is


       19
         Combs v. State, 643 S.W.2d 709, 717 (Tex. Crim. App. 1982), overruled on
other grounds by Butler v. State, 769 S.W.2d 234 (Tex. Crim. App. 1989).
       20
            Jackson, 443 U.S. at 318-19 (emphasis in original).
       21
            Id. at 319.
       22
            Burden v. State, 55 S.W.3d 608, 613 (Tex. Crim. App. 2001).
       23
            Narvaiz v. State, 840 S.W.2d 415, 423 (Tex. Crim. App. 1992).
       24
            Watson v. State, 204 S.W.3d 404, 406 (Tex. Crim. App. 2006).
       25
Jones v. State, 944 S.W.2d 642, 647 (Tex. Crim. App. 1996) (citing Clewis v.
State, 922 S.W.2d 126, 134 (Tex. Crim. App. 1995)).
                                                                                  LASTER—7

legally sufficient, however, can be deemed factually insufficient in two ways: (1) the

evidence supporting the conviction is “too weak” to support the factfinder’s verdict, or (2)

considering conflicting evidence, the factfinder’s verdict is “against the great weight and

preponderance of the evidence.” 26 When a court of appeals conducts a factual sufficiency

review, it must defer to the jury’s findings.27 We have set out three “basic ground rules”

implementing this standard.28 First, the court of appeals must consider all of the evidence

in a neutral light,29 as opposed to in a light most favorable to the verdict.30 Second, the court

of appeals may only find the evidence factually insufficient when necessary to “prevent

manifest injustice.” 31 Although the verdict is afforded less deference during a factual

sufficiency review, the court of appeals is not free to override the verdict simply because it

disagrees with it.32 Third, the court of appeals must explain why the evidence is too weak

to support the verdict or why the conflicting evidence greatly weighs against the verdict.33

This requirement serves two related purposes. First, it supports the court of appeals’s


       26
            Watson, 204 S.W.3d at 414-15.
       27
            Cain v. State, 958 S.W.2d 404, 407 (Tex. Crim. App. 1997).
       28
            Watson, 204 S.W.3d at 414.
       29
            Id.
       30
            Id.
       31
            Cain, 958 S.W.2d at 407.
       32
            Id.
       33
            Watson, 204 S.W.3d at 414.
                                                                                 LASTER—8

judgment that a manifest injustice has occurred.34 And second, it assists us in ensuring that

the standard of review was properly applied.35

       Unlike our jurisdiction over legal sufficiency decisions, our jurisdiction over the court

of appeals’s factual sufficiency decisions is limited.36 The Factual Conclusivity Clause gives

final appellate jurisdiction to the court of appeals on questions of fact brought before the

court.37 We review the court of appeals’s factual sufficiency analysis to ensure that the court

applied the correct legal standard and considered all of the relevant evidence.38 We do not

conduct a de novo factual sufficiency review.39 If we determine that the court of appeals

applied the wrong standard or misapplied the correct standard, the case must be remanded

to the court of appeals to conduct a proper factual sufficiency review.40

       With the proper roles of the factfinder, the court of appeals, and our Court put into

perspective, we now evaluate the court of appeals’s legal and factual sufficiency analyses.

                                         III. Analysis

       Laster claims that the court of appeals erred by finding that the evidence was legally


       34
            See Lancon v. State, 253 S.W.3d 699, 705 (Tex. Crim. App. 2008).
       35
            Id.
       36
            Cain, 958 S.W.2d at 408.
       37
        T EX. C ONST. art. V, § 6.
       38
            Lancon, 253 S.W.3d at 704.
       39
            Id.
       40
            Cain, 958 S.W.2d at 408.
                                                                                 LASTER—9

and factually sufficient to show that he intended to hold or secrete B.T. in a place where she

was not likely to be found. In doing so, Laster contends that the court of appeals incorrectly

applied a less-rigorous standard when reviewing the circumstantial evidence of intent. Laster

appears to argue that the court of appeals’s misstatement of law affected both the court’s

factual and legal sufficiency reviews. His argument, however, is not entirely clear because,

like the court of appeals, Laster combines his factual and legal sufficiency discussions,

thereby discounting any variance between the two standards.            We have stated “that

determining the legal and factual sufficiency of evidence requires the implementation of

separate and distinct standards.” 41 Courts and litigants should not combine their legal and

factual sufficiency analyses. So while we recognize that any analyses of the facts in a given

case will naturally overlap, a separate review under the applicable standard is necessary to

ensure that the law was properly applied.

       After reading the court of appeals’s opinion, we determine that Laster is partially

correct. The court of appeals applied the wrong standard only when reviewing the legal

sufficiency of the evidence. We, however, affirm the court of appeal’s judgment because the

evidence is legally sufficient and the court of appeals applied the correct factual sufficiency

standard.

A. Standard of Review

       Laster criticizes the court of appeals for applying an unduly lenient standard when


       41
            Johnson v. State, 23 S.W.3d 1, 7 (Tex. Crim. App. 2000).
                                                                               LASTER—10

reviewing the circumstantial evidence of intent. Quoting our decision in Margraves v.

State,42 the court of appeals stated that “[c]ircumstantial evidence of a defendant’s guilty

knowledge is not ‘required to meet the same rigorous criteria for sufficiency as circumstantial

proof of other offensive elements.’” 43 Laster contends that this statement represents a

holdover from the obsolete jury instruction on circumstantial evidence and is improper.

       On this point, we agree with Laster’s reading of the court of appeals’s opinion and

disavow any notion that circumstantial evidence of intent is reviewed less stringently than

any other type of evidence. The quoted language from Margraves was taken out of context

and is not part of our modern sufficiency review. Circumstantial evidence of intent must be

reviewed with the same scrutiny as other elements of an offense.

       The passage in Margraves, cited by the court of appeals, was first articulated in our

Brown v. State decision.44 The issue in Brown was whether the affirmative link test, used to

determine whether an accused intended to possess drugs, still applied after the reasonable

hypothesis test was abolished.45 The reasonable hypothesis test developed out of our

suspicion of convictions based wholly on circumstantial evidence.46             The test was


       42
            34 S.W.3d 912 (Tex. Crim. App. 2000).
       43
            Laster, 229 S.W.3d at 791 (quoting Margraves, 34 S.W.3d at 919).
       44
            911 S.W.2d 744, 747 (Tex. Crim. App. 1995).
       45
            Id. at 745.
       46
          Hankins v. State, 646 S.W.2d 191, 207 (Tex. Crim. App. 1983) (Onion, P.J.,
dissenting).
                                                                               LASTER—11

implemented at trial by instructing the jury that circumstantial evidence must “exclude, to a

moral certainty, every other reasonable hypothesis except the defendant’s guilt.” 47 The same

standard carried over on appeal to test the sufficiency of circumstantial evidence.48 But once

we recognized that circumstantial evidence was as valuable as direct evidence, we abandoned

the reasonable hypothesis test.49

       To explain why the affirmative link test survived the termination of the reasonable

hypothesis test, we pointed to opinions applying the affirmative link test but not mentioning

the reasonable hypothesis test.50 We then downplayed the precedential value of drug cases

mentioning the reasonable hypothesis test.51 We stated that, although the cases mentioned

the reasonable hypothesis test, the rhetorical recital of the standard “should not, however, be

taken to mean that circumstantial evidence of a defendant’s guilty knowledge was required

to meet the same rigorous criteria for sufficiency as circumstantial proof of other offensive

elements” because the test was never applied.52 We also noted that we rarely applied the




       47
         Geesa v. State, 820 S.W.2d 154, 156 n.2 (Tex. Crim. App. 1991), overruled on
other grounds by Paulson v. State, 28 S.W.3d 570 (Tex. Crim. App. 2000).
       48
            Girard v. State, 631 S.W.2d 162, 163 (Tex. Crim. App. 1982).
       49
            Geesa, 820 S.W.2d at 155.
       50
            Brown, 911 S.W.2d at 746-47.
       51
            Id. at 746.
       52
            Id. at 747.
                                                                                LASTER—12

reasonable hypothesis test to circumstantial evidence of intent in any type of case.53 While

circumstantial evidence of most elements warranted the reasonable hypothesis test, the test

was rarely applied to circumstantial evidence of intent because it was unworkable in that

context.54 Excluding every reasonable hypothesis of what the accused was thinking was

close to impossible—only the accused can absolutely know his or her intent.55 Because other

reasonable, noncriminal explanations for a defendant’s conduct always exist, a true

application of the reasonable hypothesis analysis would lead to an acquittal in most cases.56

       The court of appeals, in this case, and this Court in Margraves took the passage in

Brown to mean that circumstantial evidence of intent is to be reviewed less stringently than

circumstantial evidence of other elements. But any distinction between circumstantial

evidence of intent and other elements was rendered obsolete when the reasonable hypothesis

test was abandoned. Courts and juries no longer face the difficult task of excluding every

reasonable hypothesis other than the defendant’s guilt. Under the current standard of review,

there is no reason to treat circumstantial evidence of an accused’s mental state any differently

than circumstantial evidence of other elements. Just as circumstantial evidence is reviewed

under the same standard as direct evidence, circumstantial evidence of intent is reviewed



       53
            Id.
       54
            Matson v. State, 819 S.W.2d 839, 845-46 (Tex. Crim. App. 1991).
       55
            Id. at 846.
       56
            Id.
                                                                             LASTER—13

under the same standard as circumstantial evidence of other elements. In a sufficiency

analysis, all of the evidence admitted at trial to support the conviction should be reviewed

equally on appeal.

B. Applicable Law

       To prove that Laster committed the offense of attempted aggravated kidnapping, the

State was required to present sufficient evidence that Laster did “an act amounting to more

than mere preparation” with the specific intent to commit aggravated kidnapping.57 A person

commits the offense of aggravated kidnapping if “he intentionally or knowingly abducts

another person” and commits an aggravating element.58 Thus, two elements are required to

prove aggravated kidnapping: (1) intent or knowledge to abduct, and (2) commission of an

aggravating element.

       “‘Abduct’ means to restrain a person with intent to prevent his liberation by: (A)

secreting or holding him in a place where he is not likely to be found; or (B) using or

threatening to use deadly force.” 59 “Abduct” then includes two elements.60 First, the

defendant must have restrained another, which is the actus reus requirement.61 Second, the




       57
        T EX. P ENAL C ODE A NN. § 15.01 (Vernon 1994).
       58
        T EX. P ENAL C ODE A NN. § 20.04 (Vernon 1995).
       59
            T EX. P ENAL C ODE A NN. § 20.01(2) (Vernon 2003).
       60
            Brimage v. State, 918 S.W.2d 466, 475-76 (Tex. Crim. App. 1994).
       61
            Id. at 476.
                                                                                LASTER—14

defendant must have had the specific intent to prevent liberation, which is the mens rea

requirement.62 Secreting or holding another where he or she is unlikely to be found is part

of the mens rea requirement of the offense—not the actus reus.63 This is an important

distinction because the State is not required to prove that the defendant actually secreted or

held another.64 Instead the State must prove that the defendant restrained another with the

specific intent to prevent liberation by secreting or holding the person.65 The offense of

kidnapping is legally completed when the defendant, at any time during the restraint, forms

the intent to prevent liberation by secreting or holding another in a place unlikely to be

found.66

       A kidnapping is aggravated when a defendant intentionally or knowingly abducts

another: (1) with the specific intent to accomplish one of six purposes or (2) “uses or exhibits

a deadly weapon during the commission of the offense.” 67 The six purposes are as follows:

       (1) hold him for ransom or reward;
       (2) use him as a shield or hostage;
       (3) facilitate the commission of a felony or the flight after the attempt or
       commission of a felony;



       62
            Id.
       63
            Id. at 475.
       64
            Id. at 476.
       65
            Id.
       66
            Id. at 475.
       67
            T EX. P ENAL C ODE A NN. § 20.04(a)-(b).
                                                                                LASTER—15

       (4) inflict bodily injury on him or violate or abuse him sexually;
       (5) terrorize him or a third person; or
       (6) interfere with the performance of any governmental or political function.68

       Here, the State was required to prove that Laster committed an act beyond mere

preparation with the intent to secrete or hold B.T. and commit an aggravating element—not

that Laster could, or did, actually accomplish this purpose.

C. Legal Sufficiency Review

       Laster argues that the evidence presented at trial was legally insufficient to support

the jury’s finding that he intended to hold or secrete B.T. in a place where she was unlikely

to be found. We disagree.

       In support of his conclusion, Laster points to three circumstances that he contends

show that he had no such intent. We will consider each of these arguments in turn.

       First, Laster suggests that the State did not prove that he intended to take B.T. because

he grabbed her in front of possible eyewitnesses. But the State did not have to prove that he

actually accomplished his purpose or even that he could have accomplished his purpose.69

The State only had to prove that he had such a purpose.70 Further, as the court of appeals

noted, the jury was not precluded from inferring that Laster intended to secrete or hold B.T.




       68
        T EX. P ENAL C ODE A NN. § 20.04(a).
       69
            Brimage, 918 S.W.2d at 476.
       70
            Id.
                                                                               LASTER—16

in a place where she was unlikely to be found simply because he restrained her in public.71

We have recognized that a rational factfinder can infer such an intent when a defendant

isolates a person from anyone who might be of assistance.72 B.T. testified that Laster

grabbed her around the waist then tried to pull her away. Corroborating B.T.’s testimony,

her brother stated that when Laster tried to pull B.T. away, he grabbed her arm and pulled

back. The jury could reasonably infer from this testimony that by pulling B.T. away from her

brother, the only person available to help her, Laster intended to hold or secrete B.T. in a

place where she was unlikely to be found.

          Second, relying on Justice Dauphinot’s dissenting opinion, Laster argues that there

are other reasonable explanations for why he grabbed B.T. For example, he wanted to steal

her bicycle or sexually abuse her. Without proof that one explanation was more reasonable

than another, Laster contends, relying on Justice Dauphinot’s reasoning, that the evidence

was insufficient. But this reasoning invades the factfinder’s role. It is up to the factfinder

to “resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” 73 By focusing on other reasonable alternatives

to explain why Laster grabbed B.T., Justice Dauphinot improperly applied the outdated



          71
      Laster, 229 S.W.3d at 793; see Megas v. State, 68 S.W.3d 234, 241 (Tex.
App.—Houston [1st Dist.] 2002, pet ref’d).
          72
               Fann v. State, 696 S.W.2d 575, 576 (Tex. Crim. App. 1985); Megas, 68 S.W.3d
at 240.
          73
               Jackson, 443 U.S. at 319.
                                                                                LASTER—17

reasonable hypothesis construct, thereby placing herself in the “posture of a ‘thirteenth

juror.’” 74 As long as the verdict is supported by a reasonable inference, it is within the

province of the factfinder to choose which inference is most reasonable. As stated above,

the evidence showed that Laster grabbed and then pulled B.T. toward him. Laster continued

to pull B.T. after her brother came to her aid. It was not until a driver honked the car’s horn

that Laster released B.T. A factfinder could reasonably infer from this evidence that Laster

was planning to do more than just steal her bike or molest her.

       Finally, Laster argues that the evidence showed that he intended only to grab B.T.

because his confession did not imply otherwise and he let go of her within a matter of

seconds. Contrary to Laster’s claim that there is only one interpretation of his confession,

there is another rational interpretation. Laster not only said that the voices in his head were

telling him to “grab the little girl,” but they were also telling him to “‘[g]et her, get her.’”

He confessed to restraining B.T. until he “saw the little boy next to her” and realized that he

“needed to let go of her because she was a little girl and [he] knew how that would look to

the cars going by.” Even if this evidence was believed, a rational factfinder could infer that

Laster formed the intent to take B.T. when he grabbed her and abandoned his plan when he

realized that other people were witnessing his actions. Indeed, the evidence presented at trial

showed that Laster released B.T. when a driver honked the car’s horn. Rather than

concluding that Laster released B.T. because he just wanted to grab her, viewed in the light


       74
            See Geesa, 820 S.W.2d at 159.
                                                                               LASTER—18

most favorable to the verdict, the evidence showed that Laster formed the intent to take B.T.

when he grabbed her and let go because he feared that he may be caught.75

       In dissent, Judge Cochran claims that the evidence is legally insufficient to show

Laster’s intent to (1) hold or secrete B.T. in a place where she was unlikely to be found, or

(2) commit an aggravating element. We will address both her contentions.

       Like Justice Dauphinot, Judge Cochran claims that she can only speculate about what

Laster intended when he grabbed B.T. She lists scenarios that Laster possibly could have

intended and concludes that, because the evidence does not support those scenarios, it cannot

support the jury’s verdict. In doing so, she discards her robe, this time to assume the role of

a super-juror,76 ready and willing to nullify the unanimous verdict of twelve individuals.

However, as an appellate court, we are not permitted to supplant our judgment for that of a

rational factfinder—no matter how tempting. So while Judge Cochran purports to view the

evidence in the light most favorable to the prosecution, she ignores the evidence that supports

the jury’s verdict that Laster intended to hold or secrete B.T. in a place where she was

unlikely to be found—Laster did not simply grab at B.T.; he pulled her away.

       Next, although Laster does not claim that the evidence supporting the aggravating

element is insufficient, Judge Cochran claims that it is. But the jury could reasonably infer

       75
         Cf. Brown v. State, 98 S.W.3d 180, 188 (Tex. Crim. App. 2003) (explaining that
a defendant does not “voluntarily release[] the victim in a safe place” in the context of
Section 20.04(d) if the victim is rescued or escapes).
       76
         See cf. State v. Colyandro, 233 S.W.3d 870, 887-96 (Tex. Crim. App. 2007)
(Cochran, J., dissenting).
                                                                                LASTER—19

from Laster's actions that he intended to inflict bodily injury on B.T. Bodily injury is broadly

defined in the Penal Code as “physical pain, illness, or any impairment of physical

conduction.” 77    This definition encompasses even relatively minor physical contact if it

constitutes more than offensive touching.78 Direct evidence that a victim suffered pain is

sufficient to show bodily injury.79 B.T. testified that she felt pain when Laster grabbed her

around the waist and pulled her. Because “[o]ne’s acts are generally reliable circumstantial

evidence of one’s intent,” 80 the jury could reasonably infer that Laster intended to do exactly

what he did—to inflict bodily injury on B.T.

       Given the evidence presented at trial, a rational trier of fact, charged with discerning

Laster’s intent from the surrounding circumstances, could have found beyond a reasonable

doubt that Laster intended to inflict bodily injury on B.T. and hold or secrete her in a place

she was unlikely to be found. Affording appropriate deference to the jury’s verdict, we

therefore hold that the evidence supporting Laster’s conviction is legally sufficient.

D. Factual Sufficiency Review

       Laster also asks us to find that the evidence is factually insufficient. As stated above,

we are not, however, constitutionally permitted to conduct a de novo review of a court of


       77
            T EX. P ENAL C ODE A NN. § 1.07(a)(8) (Vernon 2003).
       78
            Lane v. State, 763 S.W.2d 785, 786 (Tex. Crim. App. 1989).
       79
            Lewis v. State, 530 S.W.2d 117, 118 (Tex. Crim. App. 1975).
       80
            Rodriguez v. State, 646 S.W.2d 524, 527 (Tex. App.-Houston [1st Dist.] 2002,
no pet.).
                                                                                 LASTER—20

appeals’s factual sufficiency decision.81 Our jurisdiction is limited to reviewing whether the

court of appeals applied the correct rule of law.82 We find that the court of appeals applied

the correct standard of review and considered all of the relevant evidence before finding that

it was factually sufficient.

       The court of appeals’s analysis followed all of the ground rules that are necessary to

ensure that the jury’s findings are respected. The court of appeals considered all of the

relevant evidence, opposing and supporting the verdict, in a neutral light. The court

discussed the evidence that Laster argued opposed the verdict: he was on foot; he never used

a weapon; he never made any threats; he grabbed B.T. in public; he let go of B.T. quickly;

he continued walking to the store; and, he told police that he grabbed B.T. only because of

the voices in his head. The court then discussed the evidence supporting the verdict: Laster

was a total stranger to B.T.; Laster scared and surprised both children when he grabbed B.T.;

Laster tried to pull B.T. from her brother; and, Laster did not let B.T. go until a car drove by.

       The court explained why, despite Laster’s claim, the evidence was factually sufficient.

Laster did not present any evidence at trial, so the only question that the court of appeals

faced was whether the State’s evidence was so weak that the jury’s determination was

manifestly unjust.83 The State’s evidence was largely based on the B.T’s. and her brother’s



       81
        T EX. C ONST. art. V, § 6.
       82
            Lancon, 253 S.W.3d at 704.
       83
            See Johnson, 23 S.W.3d at 11.
                                                                                 LASTER—21

credibility. The court of appeals properly deferred to the jury’s determination that their

testimony was credible. Testimony that Laster tried to pull B.T. away from her brother and

let go only when a car drove by was enough to support the jury’s finding that Laster

attempted to commit aggravated kidnapping. The court explained that the jury was free to

reject Laster’s theory of the State’s evidence and, instead, believe the children’s testimony.

Because the jury in this case was the final judge of witnesses’ credibility, the court of appeals

was correct in upholding the jury’s verdict. We find no error in the standard used by the

court of appeals or its application.

                                       IV. Conclusion

       We hold that the evidence was legally sufficient to support Laster’s conviction for

attempted aggravated kidnapping. We also hold that the court of appeals properly applied

the law when it found that the evidence presented at trial was factually sufficient. We,

therefore, affirm the court of appeals’s judgment.




DATE DELIVERED: January 14, 2009
PUBLISH